Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiners amendment was given in a telephonic conversation with William Curry (Reg. 43572) on January 5, 2021.
Claim 7 of the application has been amended as follows:
7.	(Currently Amended) The parameter determination method of a controller according to claim 5, wherein based on an energy of the total exogenous disturbance w             
                
                    
                        d
                    
                    
                        m
                        a
                        x
                    
                    
                        
                            
                                1
                            
                            
                                2
                            
                        
                    
                
                (
                C
                P
                
                    
                        C
                    
                    
                        T
                    
                
                )
            
                    
                
                    
                        A
                    
                    
                        K
                    
                
                P
                +
                P
                
                    
                        A
                    
                    
                        K
                    
                    
                        T
                    
                
                +
                B
                
                    
                        B
                    
                    
                        T
                    
                
                =
                0
            
        
the L∞/L2 induced norm of the closed loop system and the L∞ norm             
                
                    
                        
                            
                                z
                            
                        
                    
                    
                        ∝
                    
                
            
         of the regulated output z have a positive correlation.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art cited fails to teach or suggest, in any reasonable combination, the features of the independent claims. The prior art of Haddadin fails to disclose the emphasized portions of the independent claim as shown below.
A controller that computes an error value of an output value of a control target for a target value through a computation equation and provides a control input value of the control target, the controller comprising:

wherein a dynamics equation of the control target is represented by the following Equation 1 including an exogenous disturbance torque vector, and
the inner loop controller and the control target form an inner loop system, and a dynamics equation for a trajectory tracking error of the inner loop system is represented by the following Equation 4:
	[Equation 1]
	                
                    M
                    
                        
                            q
                        
                    
                    
                        
                            q
                        
                        ¨
                    
                    +
                    C
                    
                        
                            q
                            ,
                            
                                
                                    q
                                
                                ˙
                            
                        
                    
                    
                        
                            q
                        
                        ˙
                    
                    +
                    G
                    
                        
                            q
                        
                    
                    +
                     
                    
                        
                            τ
                        
                        
                            d
                        
                    
                    =
                     
                    τ
                
            
where                         
                            q
                            
                                
                                    t
                                
                            
                            ∈
                             
                            
                                
                                    R
                                
                                
                                    n
                                
                            
                        
                     is the output value and corresponds to the a joint angle vector,                         
                            M
                            
                                
                                    q
                                
                            
                            ∈
                            
                                
                                    R
                                
                                
                                    n
                                    x
                                    n
                                
                            
                        
                     corresponds to the a positive definite matrix corresponding to Inertia,                         
                            C
                            
                                
                                    q
                                    ,
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                            
                            
                                
                                    q
                                
                                ˙
                            
                            ∈
                            
                                
                                    R
                                
                                
                                    n
                                
                            
                        
                     corresponds to the a Coriolis and centrifugal torque vector,                         
                            G
                            (
                            q
                            )
                            ∈
                            
                                
                                    R
                                
                                
                                    n
                                
                            
                        
                     corresponds to the a gravitational torque vector,                         
                            
                                
                                    τ
                                
                                
                                    d
                                
                            
                            (
                            t
                            )
                            ∈
                            
                                
                                    R
                                
                                
                                    n
                                
                            
                        
                     corresponds to the exogenous disturbance torque vector,                         
                            τ
                            
                                
                                    t
                                
                            
                            ∈
                            
                                
                                    R
                                
                                
                                    n
                                
                            
                        
                     corresponds to the a control input torque vector,
	[Equation 4]
	                
                    
                        
                            e
                        
                        ¨
                    
                    =
                    w
                    +
                    u
                
            
where                         
                            w
                             
                            :
                            =
                             
                            -
                            
                                
                                    M
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    q
                                
                            
                            
                                
                                    M
                                
                                -
                            
                            
                                
                                    q
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    q
                                                
                                                ¨
                                            
                                        
                                        
                                            d
                                        
                                    
                                    -
                                    u
                                
                            
                            -
                            
                                
                                    M
                                
                                
                                    -
                                    1
                                
                            
                            (
                            q
                            )
                            (
                            
                                
                                    C
                                
                                -
                            
                            
                                
                                    q
                                    ,
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                            
                            
                                
                                    q
                                
                                ˙
                            
                            +
                            
                                
                                    G
                                
                                -
                            
                            
                                
                                    q
                                
                            
                            -
                             
                            
                                
                                    τ
                                
                                
                                    d
                                
                            
                            )
                        
                     is the a total exogenous disturbance acting in the inner loop system, and is defined as including both the exogenous disturbance torque vector and the a computation error, and u is the a control output value that is provided to the inner loop system by the outer loop controller, and
wherein the controller controls a robot manipulator based on operations of the outer loop controller and the inner loop system,
wherein the inner loop system is represented by a generalized linear model of a continuous-time linear time-invariant system as shown in the following Equation 7,
the outer loop controller performs proportional derivative (PD) control as shown in the following Equation 8, and
a closed loop system implemented by the controller is represented by the following Equation 9;
	[Equation 7]
	                
                    P
                    :
                    
                        
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    x
                                                
                                                ˙
                                            
                                            =
                                            A
                                            x
                                            +
                                            B
                                            w
                                            +
                                            B
                                            u
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            z
                                            =
                                            C
                                            x
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            y
                                            =
                                            x
                                        
                                    
                                
                            
                        
                    
                
            
where                         
                            A
                            ≔
                             
                            
                                
                                    
                                        
                                            
                                                0
                                            
                                            
                                                I
                                            
                                        
                                        
                                            
                                                0
                                            
                                            
                                                0
                                            
                                        
                                    
                                
                            
                            ,
                             
                            B
                            ≔
                            
                                
                                    
                                        
                                            
                                                0
                                            
                                        
                                        
                                            
                                                I
                                            
                                        
                                    
                                
                            
                            ,
                             
                            C
                            ≔
                            [
                            
                                
                                    
                                        
                                            
                                                C
                                            
                                            
                                                p
                                            
                                        
                                    
                                    
                                        
                                            
                                                C
                                            
                                            
                                                d
                                            
                                        
                                    
                                
                            
                            ]
                        
                    ,                         
                            x
                            ≔
                            [
                            
                                
                                    
                                        
                                            
                                                e
                                            
                                            
                                                T
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        e
                                                    
                                                    ˙
                                                
                                            
                                            
                                                T
                                            
                                        
                                    
                                
                            
                            ]
                        
                     , y denotes the measured output, and z denotes the regulated output,
[Equation 8]
                
                    u
                    =
                    
                        
                            K
                        
                        
                            y
                        
                    
                    =
                     
                    
                        
                            K
                        
                        
                            x
                        
                    
                    =
                    K
                    
                        
                            
                                
                                    
                                        e
                                    
                                
                                
                                    
                                        
                                            
                                                e
                                            
                                            ˙
                                        
                                    
                                
                            
                        
                    
                    =
                    :
                    -
                    [
                    
                        
                            
                                
                                    
                                        K
                                    
                                    
                                        p
                                    
                                
                            
                            
                                
                                    
                                        K
                                    
                                    
                                        d
                                    
                                
                            
                        
                    
                    ]
                    
                        
                            
                                
                                    
                                        e
                                    
                                
                                
                                    
                                        
                                            
                                                e
                                            
                                            ˙
                                        
                                    
                                
                            
                        
                    
                
            
[Equation 9]
                
                    
                        
                            P
                        
                        
                            K
                        
                    
                    :
                    
                        
                            
                                
                                    
                                        
                                            
                                            x
                                            =
                                            
                                                
                                                    A
                                                
                                                
                                                    k
                                                
                                            
                                            x
                                            +
                                            
                                                
                                                    B
                                                
                                                
                                                    w
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            z
                                            =
                                            
                                                
                                                    C
                                                
                                                
                                                    x
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
	where                         
                            
                                
                                    A
                                
                                
                                    K
                                
                            
                            ≔
                            A
                            +
                            B
                            K
                        
                    , K is the control parameter, and
wherein the L∞/L2 induced norm of the closed loop system is computed by the following Equation 16:
	[Equation 16]
		                
                    
                        
                            
                                
                                    T
                                
                            
                        
                        
                            ∞
                            /
                            2
                        
                    
                    =
                    
                        
                            
                                
                                    max
                                
                                
                                    1
                                    ≤
                                    i
                                    ≤
                                    n
                                
                            
                        
                        ⁡
                        
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            i
                                        
                                    
                                    P
                                    
                                        
                                            C
                                        
                                        
                                            i
                                        
                                        
                                            T
                                        
                                    
                                
                            
                            =
                            
                                
                                    d
                                
                                
                                    m
                                    a
                                    x
                                
                                
                                    
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            (
                            C
                            P
                            
                                
                                    C
                                
                                
                                    T
                                
                            
                            )
                        
                    
                
            
		where P is a solution of                         
                            
                                
                                    A
                                
                                
                                    K
                                
                            
                            P
                            +
                            P
                            
                                
                                    A
                                
                                
                                    K
                                
                                
                                    T
                                
                            
                            +
                            B
                            
                                
                                    B
                                
                                
                                    T
                                
                            
                            =
                            0
                        
                    
Claims 3, 5, 7 and 9 are dependent on claim 1 and are therefore deemed allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087.  The examiner can normally be reached on 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664